WILLIAMS, Chief Justice.
John Edward Moore petitions this court to order the respondent to allow him to appeal in forma pauperis from an order made under RCr 11.42. He also wants a copy of the transcript of the record made on his original trial.
Respondent states he has no objection to entering an order allowing the petitioner to appeal in forma pauperis, but does obj ect to furnishing a copy of the transcript of record on the original trial. The petitioner has given no reason why any part of the transcript of the original trial is necessary. See Rose v. Simpson, Ky., 411 S.W.2d 329, this day decided.
The respondent is directed to enter an order allowing petitioner to appeal in forma pauperis, and a copy of the record on the RCr 11.42 proceedings shall be furnished the petitioner.
Mandamus granted.
All concur.